Citation Nr: 9922480	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located at the time in San Francisco, California, which 
granted service connection for lumbosacral strain with a 10 
percent evaluation effective from May 22, 1992.  Thereafter, 
the RO was moved to its current location in Oakland, 
California.  By rating decision in July 1995, the RO granted 
an evaluation of 20 percent for service-connected lumbosacral 
strain effective from May 22, 1992.  

In July 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination and further analysis under the 
United States Court of Appeals for Veterans Claims' (known as 
the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's lumbosacral strain is manifested by severe 
limitation of motion, and pain on prolonged standing, 
sitting, and walking.  



CONCLUSION OF LAW

The criteria for a 40 percent evaluation for limitation of 
motion of the lumbar spine due to service-connected 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A service Medical Board report in March 1991 indicated that 
the veteran had a diagnosis of chronic lower back pain and 
congenital defect of the lumbosacral spine, and reported that 
the veteran's enlistment was in error and the disability 
existed prior to entry.  The veteran reported initial injury 
to his back in October 1989, and re-injury in October 1990, 
prior to military service.  He began to experience pain 
during basic training and again injured his back when he fell 
off of an obstacle during an obstacle course run.  

The veteran filed an initial claim for VA benefits for 
service connection for lower back pain, fusion of lower 
spinal vertebrae, and spondylolisthesis in May 1992.  

A VA examination was conducted in December 1992.  The 
examiner noted that the veteran's reported symptoms included 
frequent stiffness with muscle spasm, decreased range of 
motion, and frequent pain.  Physical examination showed 
moderate midline tenderness without paraspinous muscle spasm.  
Range of motion testing of the spine showed flexion of 85 
degrees, extension of 30 degrees, right flexion of 25 
degrees, left flexion of 30 degrees, right rotation of 35 
degrees, and left rotation of 25 degrees.  The examiner noted 
that normal range of motion was flexion of 95 degrees, 35 
degrees of extension, 40 degrees of flexion, and 35 degrees 
of rotation.  X-ray examination showed a right facet joint at 
L4-5, which was not well defined compared to the other facet 
joints.  The radiologist noted that this finding might be 
congenital.  No other significant bony or soft tissue 
abnormality was defined.  The examiner provided a diagnosis 
of lumbosacral strain with a history of congenital 
malformation.  

In his notice of disagreement, received in December 1993, the 
veteran stated that he could not bend over without pain and 
could not lift more than 30 pounds.  He reported that most 
physical exercises caused pain.  In a statement received in 
March 1994, the veteran added that he could only walk up 
about one flight of stairs without pain.  In his VA Form 9, 
substantive appeal, received in December 1994, the veteran 
stated that, in addition to loss of mobility, he had begun to 
lose feeling on the top of his right foot.  He reported 
recurrent injuries while climbing stairs or standing for 
prolonged periods.  He stated that pain medication had 
allowed him to show greater range of motion on the initial 
evaluation, than was normal for his back.  

A VA spinal examination was conducted in February 1995.  The 
veteran reported continuing lower back pain requiring bed 
rest for relief, numbness in the top of his right foot, and 
pain in the arch of his left foot.  The examiner noted that 
carriage, posture, and gait were normal, but the veteran had 
moderate difficulty getting in and out of chairs and on and 
off the examination table.  No tenderness or muscle spasm was 
found.  Range of motion testing of the lumbar spine showed 
flexion of 30 degrees, extension of 10 degrees, lateral 
flexion of 20 degrees bilaterally, and rotation of 20 degrees 
bilaterally.  X-ray examination showed an impression of 
negative lumbar spine, with normal lumbar vertebrae and no 
evidence of recent bony injury or other defect, and no 
degenerative joint disease or degenerative disc disease.  The 
examiner provided a diagnosis of lumbosacral strain.  

At a hearing before the undersigned in March 1996, the 
veteran testified that he began taking over-the-counter 
medication for his back condition during service.  He stated 
that he had to stretch and take medication first thing in the 
morning and was very careful about what he lifted.  
Transcript, p. 5.  He reported discomfort with prolonged 
standing (more than 10 minutes), prolonged sitting, long 
walks, flights of stairs, and carrying his backpack with 
schoolbooks.  Transcript, pp. 5-6.  The veteran testified 
that when his back pain worsened, the numbness in his right 
foot became stronger.  Transcript, p. 7.  He stated that, 
although no physician had told him he had muscle spasm, he 
felt muscle spasms.  Transcript, p. 10.  

In July 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination and further analysis under the 
United States Court of Appeals for Veterans Claims' (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In August 1997, the RO 
requested that the veteran identify all health care providers 
who had treated him for his low back disorder since February 
1995.  The record contains no response to this request.  In 
October 1998, the VA Medical Center (MC) returned the 
veteran's claim file to the RO, stating that the veteran had 
failed to report for three scheduled VA examinations. 


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  However, unlike 
in original compensation claims, when the claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  

The issue in the instant case is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability.  Decisions on such 
claims require review of the entire record, and not solely 
the most recent evidence.  See Fenderson supra.  The review, 
undertaken by the Board in such cases, is more closely 
analogous to review of an original claim, rather than a claim 
for an increased evaluation, as to what evidence is to be 
considered.  The VAMC indicated that the veteran failed to 
report for three scheduled VA examinations at that facility.  
Therefore, the Board will decide the veteran's claim based on 
the evidence of record.

Under the Schedule, Diagnostic Code 5295 provides for the 
evaluation of lumbosacral strain.  A 10 percent evaluation 
requires characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.  

Limitation of motion of the lumbar spine is awarded a 10 
percent evaluation for slight limitation, a 20 percent 
evaluation for moderate limitation and a 40 percent 
evaluation for severe limitation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The Board recognizes that the Court, 
in DeLuca, 8 Vet. App. 202, held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1998).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

In the instant case, there is no evidence of listing of the 
spine, positive Goldthwaite's sign, osteo-arthritic changes, 
narrowing or irregularity of joint spaces, or abnormal 
mobility on forced motion, as required for an evaluation in 
excess of 20 percent under Diagnostic Code 5295.  The Board 
notes that the veteran shows marked limitation of motion on 
forward bending, which is one of the criteria for a 40 
percent evaluation under Diagnostic Code 5295, but the 
regulation further states that if only some of the criteria 
are met abnormal mobility on forced motion must also be 
shown.  The veteran's carriage, posture, and gait were normal 
on VA examination in February 1995.  The Board finds that the 
evidence preponderates against an evaluation in excess of 20 
percent under Diagnostic Code 5295.  

On the most recent VA examination, in February 1995, the 
veteran showed markedly reduced range of motion from the 
previous examination in December 1992.  The veteran stated 
that he was taking pain medication at the time of the 
December 1992 examination, which permitted further movement 
without pain, at that time.  The examiner noted that the 
veteran had difficulty getting in and out of chairs and on 
and off the examination table.  The Board finds that the 
range of motion findings of the February 1995 VA examination, 
as well as the testimony of the veteran at the March 1996 
hearing, establish a severe limitation of motion of the 
lumbar spine.  The Board notes that although the record shows 
pre-service injury to the back and a possible congenital 
defect, the medical evidence does not provide a an 
ascertainable method of determining the degree of disability 
at the time of entrance into service, or due to the 
congenital defect (which was not noted on the February 1995 
X-ray).  See, 38 C.F.R. § 4.22 (1998).  The evidence does not 
preponderate against an evaluation of 40 percent under 
Diagnostic Code 5292.  



ORDER

Entitlement to an evaluation of 40 percent for limitation of 
motion of the lumbar spine due to service-connected 
lumbosacral strain is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

